

115 HR 6673 IH: I–5 Corridor Cooperation Act
U.S. House of Representatives
2018-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6673IN THE HOUSE OF REPRESENTATIVESAugust 17, 2018Ms. Herrera Beutler introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure that certain requirements are included before tolls can be collected on certain routes,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the I–5 Corridor Cooperation Act. 2.Requirements for tolling (a)Agreement between states for certain tollingNo toll of any kind may be collected along Interstate 5 and Interstate 205 between State Route 500 in the State of Washington and U.S. Route 30 in the State of Oregon for any purpose unless—
 (1)the economic review described in subsection (b) is completed; and (2)the Governors of such States sign an agreement to allow the collection of a toll in this area.
 (b)Economic impact study included in any NEPA reviewThe Administrator of the Federal Highway Administration, as part of any review process that may be required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the proposed project under subsection (a) (to toll Interstate 5 and Interstate 205 between Portland, Oregon, and Vancouver, Washington), shall conduct an economic impact study examining the impact of tolls, including any value pricing tolls on businesses, communities, and federally-recognized Indian Tribes within Clark and Cowlitz counties in Washington State.
			